 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFred Jones Manufacturing Company and Internation-al Union, United Automobile, Aerospace and Agri-cultural Implement Workers of America (UAW).Cases 16-CA-7604 and 16-RC-7591October 23, 1978DECISION, ORDER, AND CERTIFICATIONOF RESULTS OF ELECTIONBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOOn June 29, 1978, Administrative Law Judge Da-vid G. Heilbrun issued the attached Decision in thisproceeding. Thereafter, counsel for the GeneralCounsel filed exceptions and a supporting brief, andRespondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings.' andconclusions 2 of the Administrative Law Judge onlyto the extent consistent herewith.In relevant part, the Administrative Law Judgefound "convincing" the testimony of employeesMoorman and Bolton regarding questions askedthem by Supervisor Criswell shortly before the elec-tion. In this regard, the Administrative Law Judgefound that Moorman testified that, in early October,'Criswell once approached him to inquire if knownunion involvement meant discontent, and that Bol-ton testified that, in mid-October, Criswell ap-proached his work station to inquire why he wentwith a union since pay and benefits were adequatewithout it.In the absence of exceptions thereto, we adopt pro forn.a the Adminis-trative Law Judge's recommendation that the outstanding objections to theelection be overruled and that an appropriate certification of results issue.The election. held on November 3. 1977. was conducted pursuant to a Stip-ulation for Certification Upon Consent Election. The talk was: 117 for theCharging Part) Petitioner. 54 for the International Association of Machin-ists and Aerospace Workers. Local Lodge 850. AFL (IO, Intersenor in thisproceeding, and 336 against the participating labor organizations I herewere also 42 challenged ballots, an insufficient number to affect the results2 We agree with the Administrative Law Judge that the evidence pre-sented with regard to changes in employee Moorman's work assignmentsfollowing the election is insufficient to establish a discriminatory mol ie itIviolation of Sec. 8(a1(3) and (I) of the Act We note. however, that theAdministrative Law Judge. in stating that employees Moorman. Bolton. andKieling shared in roughly equal rotation the chemical cleaning lob assign-ment. failed to find, as the record shows. that employees Graham and Willisalso were similarly rotated. This additional fact casts further doubt on theallegation that Moorman was discriminated against in being .slgined thisdu dates are y.977I All dates are 1977.In finding that Criswell's remarks were not "truly"intimidating, the Administrative Law Judge substi-tuted his own view of what the law should be forapplicable Board precedent, thereby committing er-ror. It is the duty of an Administrative Law Judge tofollow and apply established Board precedent, re-gardless of his personal views.4The uniform and or-derly administration of a national act, such as theNational Labor Relations Act, necessitates this ap-proach. Were we to acquiesce in the desire of an Ad-ministrative Law Judge to depart from those estab-lished Board positions with which he does notconcur, the results, obviously, would be nothingshort of chaotic.Furthermore, the Administrative Law Judge's re-statement of Moorman's and Bolton's testimony is atbest an incomplete reflection of the record. While theAdministrative Law Judge found that Moorman tes-tified that Criswell once inquired if known union in-volvement meant discontent. Moorman's testimonyclearly reveals that Criswell did not seek to engageMoorman merely in an academic discussion. Therecord shows that Moorman testified as follows:Well, [Criswell] approached me and just askedme how I was doing and said that he had intend-ed to ask me about my Union involvement forsome time and hadn't gotten around to it untiljust then.I remember him saying that my obviousUnion involvement was obviously an expressionof some discontent with the company and askedme why I hadn't confronted him with it.I told him that I didn't have any quarrel withmy job as such, but I was campaigning for betterwages, better benefits, and the like.He proceeded-we proceeded to talk on thepros and cons of the Union ....Likewise, the Administrative Law Judge, in find-ing that Bolton testified that Criswell once asked himwhy he went with a union since pay and benefitswere adequate without it, again confused the testi-mony. The record does not show that Criswell condi-tioned his inquiry, for Bolton testified that Criswell"asked me how I was getting along and everythingand he come on and asked me why I wanted a Union... .My reply was I wanted higher pay, better ben-efits, and my political beliefs were with the Union."Thus it is clear that Criswell in these two instances,knowing that the employees involved sought unionrepresentation, decided to interrogate them regardingthe reasons for their attitudes. We find such conductSSc¢ ord ('tmpani (( hi.,ugo Stamping Planrt. 230 NLRB 716. fn 1211977): Ia Breef PaAer., Ina. 144 NLRB 615. 616 11963). Ins.urunceA.gcllt Inerlitiornaul L:nion. 4 .( 10 (The Prudential Insurance (ormpan,4.t cir.,,a. 119 NI RB 768. 773 (1957}54 FRED JONES MANUFACTURING COMPANYby its very nature, irrespective of the character of theemployees who were questioned, to be interrogationin violation of Section 8(a)(1) of the Act. ITT Auto-motive Electrical Products Division, 231 NLRB 878(1977). In addition, we also find, as alleged by theGeneral Counsel, that Criswell's inquiry regardingthe source of Moorman's perceived discontent withthe Respondent amounted to a solicitation of griev-ances carrying with it an implied promise to rectifyemployee complaints and is violative of Section8(aXl) of the Act. Federal Yeast Corporation, 226NLRB 1046, 1054 (1976); Dallas Ceramic Company,219 NLRB 582, 586 (1975).Upon the basis of the foregoing findings of fact,and the entire record in this case, we make the fol-lowing:CONCLUSIONS OF LAW1. Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) ofthe Act.2. The above-named unions are labor organiza-tions within the meaning of Section 2(5) of the Act.3. Respondent has violated Section 8(a)(1) of theAct by interrogating employees concerning their rea-sons for supporting unions and by soliciting griev-ances with the implied promise of benefit.4. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.5. Except as specifically provided herein, Respon-dent has not violated Section 8(a)(1) and (3) of theAct.REMEDYIn order to effectuate the policies of the Act, wefind it is necessary that Respondent be ordered tocease and desist from the unfair labor practicesfound herein, and from interfering with, restraining,or coercing its employees in any like or related man-ner. We shall order that the usual notice be posted.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Fred Jones Manufacturing Company, OklahomaCity, Oklahoma, its officers, agents, successors, andassigns, shall:I. Cease and desist from:(a) Interrogating its employees regarding theirunion sympathies.(b) Soliciting from its employees grievances un-derlying their union activities, to discourage their in-terest in the above-named Union or any other labororganization.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in the Act.2. Take the following affirmative action necessaryto effectuate the policies of the Act:(a) Post at its place of business in Oklahoma City,Oklahoma, copies of the attached notice marked"Appendix." 5 Copies of said notice, on forms pro-vided by the Regional Director for Region 16, afterbeing duly signed by Respondent's authorized repre-sentative, shall be posted by Respondent immedi-ately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employ-ees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices arenot altered, defaced, or covered by any other mate-rial.(b) Notify the Regional Director for Region 16, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.IT IS FURTHER ORDERED that ihe IAM's objectionsbe overruled in their entirety and the results of theelection conducted by the Board on November 3,1977, be certified.CERTIFICATION OF RESULTS OF ELECTIONIt is hereby certified that a majority of the validballots have not been cast for either InternationalUnion, United Automobile, Aerospace and Agricul-tural Implement Workers of America (UAW), or In-ternational Association of Machinists and AerospaceWorkers, Local Lodge 850, AFL-CIO, and that nei-ther of said labor organizations is the exclusive repre-sentative of all the employees, in the unit herein in-volved, within the meaning of Section 9(a) of theNational Labor Relations Act, as amended.In the event that this Order is enforced by ajudgment of a United StatesCourt of Appeals. the words In the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "55 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act, as amended,gives all employees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a representa-tive they chooseTo refrain from any and all such activities.WE WILL NOT question our employees abouttheir reasons for wanting a union to representthem.WE WILL NOT solicit from our employees theirgrievances underlying their union activities, inorder to discourage their interest in any labororganization.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them inSection 7 of the Act.FRED JONES MANUFACTURING COMPANYDECISIONSTATEMENT OF THE CASEDAVID G. HEILBRUN, Administrative Law Judge: Thisconsolidated matter was heard at Oklahoma City, Oklaho-ma, on March 23 and 24, 1978, based on a complaint alleg-ing that Fred Jones Manufacturing Company, the Em-ployer in Case 16-RC-7591 and called Respondent hereinas to Case 16-CA-7604, violated Section 8(a)(1) and (3) ofthe Act by discriminatorily reassigning James Moorman tomore onerous job tasks because he joined or assisted Inter-national Union, United Automobile, Aerospace and Agri-cultural Implement Workers of America (UAW), the Peti-tioner and Charging Party in these cases and called UAWherein, or engaged in other concerted protected activities,while variously interfering with, restraining, and coercingemployees through solicitation of grievances, interrogation,and threats, and based further on an Acting RegionalDirector's report on objections, finding that certain timelyfiled objections of International Association of Machinistsand Aerospace Workers, Local Lodge 850, AFL-CIO, In-tervenor in Case 16-RC-7591 and called IAM herein, rela-tive to a secret ballot election conducted November 3,1977, in which a majority of valid votes were cast againstthe UAW and IAM as participating labor organizations,raised substantial and material factual issues most appro-priately resolved by hearing. The objections so referredread:5. Supervisors coerced and intimidated employeesby saying that if they voted for the Union there wouldbe a loss of benefits. This is tainted statements to theemployees as to their rights under the law.**9. The Company showed a movie regarding thestrike at Halliburton, Duncan, Oklahoma. This was avery emotional film. The Union never saw the filmand does not have a way of communicating about it,therefore, this is one-sided, discriminatory, unfair andcoercive.10. The Company interfered with, restrained, andcoerced the employees from exercising their rights toreceive the handbills and also the Company restrainedand coerced the employees to throw their Unionhandbills into the trash can.Upon the entire record, my observation of witnesses,and consideration of post-hearing briefs, I make the fol-lowing:Findings of Fact, Conclusions of Law, andRecommendations With Respect to ObjectionsIssues raised by the complaint relate to Respondent'sengine remanufacturing department, an operation of near-ly 300 employees managed by W. R. Webb.l Within thatfunction, Assistant Foreman Jimmy Criswell supervises 75persons in identifiable areas of receiving, disassembly,chemical cleaning, and sorting and reclaim. An electioncampaign featuring the two named unions commencedaround early fall 1977. James Moorman and Tommy Bol-ton served openly as UAW supporters, while Robert Walk-er did the same for IAM. Moorman was hired in March1977, and by June 2 2 had advanced to a wage grade fourposition as parts reclaimer. His duties then were sortingand inspection of camshafts, crankshafts, bolts, and otherautomotive parts, performed mostly while sitting. At thestart of work on Friday, November 4, leadman DavidStandfell, implementing directions of Criswell that assis-tance was needed in the chemical cleaning area, assignedMoorman to this for the day. Moorman, who harbored anaversion to the caustic, disagreeable work of that area, toldStandfell he was satisfied to accept the assignment if it wasmerely part of a rotation taken from among persons regu-larly in reclaim. On Monday, November 7, Moorman re-ceived the same instructions, protested the unfairness ofnonrotation, but performed further chemical cleaning du-ties for that day when Criswell joined in to insist it be done.November 8 was the effective date of a disassemblyemployee's transfer to night shift, resulting in assignmentof Moorman to the vacated task of pulling cams from usedengines. When this assignment was attemptedly repeatedRespondent is engaged at Oklahoma City. Oklahoma. in rebuilding au-tomobile parts and motors. annually selling and shipping goods and mate-rials valued in excess of $50.000 to points outside Oklahoma. I find thatRespondent is an employer within the meaning of Sec. 2(6) and (7) of theAct, and the UAW and IAM are each labor organizations within the mean-ing of Sec. 2(5).All dates and named months hereafter are in 1977, unless shown other-wise.56 FRED JONES MANUFACTURING COMPANYnext day, Moorman protested it had troubled his back. Thematter was taken to Webb, who directed that Criswellplace Moorman on some job not aggravating in this man-ner. He was assigned to hammer out misshapen oil pans forthe day, then for a time immediately following was re-stored to his former job under Standfell's caution that hehad no guarantee of continuation. By early December,Moorman had been given revised tasks on a regular basis,which involved standing work on oil pans, pushrods, rock-er arms, and 80-plus pound intake manifolds. Pertaining tothis point, Criswell produced crude documentation show-ing details of when persons were temporarily reassigned tochemical cleaning for a day's work over the period Novem-ber 2-December 2. He testified to doing this becauseMoorman complained early in the month, and discontin-ued it when, by early December, no complaints were stillpressed. This showed a roughly equal rotation betweenTerry Kieling, Bolton, and Moorman,3with Moorman'sdate of assignments beyond November 7 being November15, 22, and 30.As background to this, Moorman testified that in earlyOctober, Criswell once approached to inquire if knownunion involvement meant discontent. This opening led tomutual discussion of opposing views. Moorman also re-called originating a private talk with Respondent's Presi-dent Chris Speligene in late October, during which incon-clusive discussion of unionism led to the latter statingMoorman's imminent performance review might not be fa-vorable because of the ideological position he had taken.Further, Bolton testified that in mid-October, Criswell ap-proached his work station to inquire why he went with aunion since pay and benefits were adequate without it.Criswell denies the Bolton discussion, while tacitly admit-ting the essence of Moorman's version as emanating fromhis "curioslity]."Several sharp disputes of fact first require resolution.The simplest relates to Moorman's audience with Speli-gene, for the latter's well-presented denial of any untowardimplication is readily credited. On the other hand, Moor-man and Bolton are convincing in their recollection ofbeing questioned by Criswell shortly before the election.But the more basic issue is whether unsolicited talk of thistype, directed at prominent adherents and inquisitive onlyas a point of departure to arguing the merits of unionism,overreaches doctrinal prohibition against solicitation andinterrogation as framed by complaint paragraphs 7(a) and(b).4Even given its fullest thrust as described by Moormanand Bolton, what emerges is only isolated remarks directedat 2 of the 600 employees involved. The notion of rem-edying patently isolated verbalisms is grounded in long-held doctrine that objective effect of what was spoken tendsto rattle employees so much they contract fear for their3 This sheet was assertedly reconstructed from memory and inquiry for itsfirst 4 workdays, and maintained currently for the balance of its listings.Criswell's testimony that Billy Graham was assigned chemical cleaning onNovember 4 is rejected as erroneous. because Walker. regularly employedthere, convincingly corroborated Moorman's recall of first being assigned tothat area the day following the Board-conducted election.4 My credibility resolution above, based on strong grounds of demeanorand probability, leaves par. 7(c) without merit.very job, or that job-related disadvantage will befall themfrom having exercised, or persisting in exercise of, Section7 rights. It would be idle to tabulate the various cases inwhich this doctrine was invoked (or the few in which it wasnot) or the many reviews by United States courts of ap-peals which either agreed with particular case justificationor found it unwarranted. Rather, it is better to examine orrethink the fundamental rationale in terms of whether toomechanistic an approach is typically taken by the Board.While compassionate invocation of such doctrine may beadministratively convenient, it does not necessarily squarewith realities of domestic employment mores. Standingalone, "expertise" is a mere label, one that must find sup-port in living realism. Furthermore, the increasingly mo-bile, sophisticated, and individualistic nature of Americanworkers, by cross-section, makes suspect any precept thatis fundamentally patronizing or insulting to the intelligenceof a reasonably prudent present-day employee. What isneeded is to examine more closely the actual surroundingcircumstances of each case, with a mind to intelligentlyassess whether, objectively speaking, a particular verbal in-trusion warrants remedy (or, because conceptually the twonotions can reach a convergence, whether the evidentiaryfacts of what was uttered is even threatening within themeaning of Section 8(a)(l)). In this case, Moorman's be-havior is quite revealing. Not only did he field Criswell'sremarks with total aplomb. make no protest or display anyimmediate or consequential concern, but infact soon there-after reintroduced the supposedly disconcerting subjectinto his life by deliberate and active debate with Respon-dent's president! There is a message in this sequence--onethat should not be lost on those charged with administra-tive subject matter expertise, or, ultimately, on the processof judicial review, when such is undertaken. It is that theepisode had not "reasonably" had a resultant intimidatoryeffect, because clearly, under all the facts it would be quiteunreasonable (used synonymously with naive) to so con-clude. The foregoing explication deals only with the tenorof the discussion. Concerning substance, a solicitation ofgrievances has not been shown because expressly or byimplication this notion cannot be found in what Criswellsaid. General Counsel has here unavailingly cited McMul-len Corporation, d/b/a Briarwood Hilton, 222 NLRB 986(1976), a case highly distinguishable on its facts. Cf. BurnsInternational Security Services, Inc., 216 NLRB 11 (1975).The Bolton incident is even more innocuous, amounting tono more than conversational prelude to the expression ofpermitted views. The composite conduct fails of legal sig-nificance, and I decline to find an independent 8(a)(1) vio-lation because of such utterances.The assignments befalling Moorman during Novemberare defended largely on grounds that he had frequentlybefore sought, through the existing postings and bid pro-cess, other positions equally arduous and difficult to thosecomplained of. I find Criswell's explanation of how andwhen Moorman was chosen for introduction to chemicalcleaning to be extremely lame. The bare assertion is thatfor months prior to November 4, extra needs of the chemi-cal cleaning process were fulfilled voluntarily, until sud-denly. on the day following the election, volunteers driedup and Moorman not only was introduced to the process,57 DECISIONS OF NA'IIONAL LABOR RELATIONS BOARDbut on the next workday became the first person, byWalker's credible recall, to work consecutively at fill-in.The countervailing thought is that great flexibility obtainsthroughout the several functions under Criswell's direction,no comparable claim was made for the similarly "undesir-abl[y]" situated Walker, and the only real disagreeablenessof the chemical cleaning area is potential for acid burn andcloseness to pungency. Most importantly, Moorman hadrandomly sought other heavy and demanding work withthe objective of bettering his pay rate. The significance ofhaving bid on jobs is not that an employee might thereaftercomplain of a uniquely onerous assignment, but that Re-spondent's agents would have a reduced perception ofwhat, to the employee, would seem onerous and thereforeripe for punitive assignment.5Stated otherwise, but withemphasis on the "logical extreme" vein of reasoning, a dis-criminating employer is not likely to randomly shuffle anemployee into a new task configuration or work environ-ment unless it has reason to covertly believe this will causedistress. As to what Moorman was assigned on November4 and early the following week, the pungency aspect ofchemical cleaning work is universally repugnant, howeverthe ardousness associated with tasks during that period isnot necessarily so vis-a-vis Moorman and the objectiveawareness of supervision. While far from dispositive, thisobservation tends to undercut the theory that consciousdynamics were at work for the purpose of deliberatelycausing Moorman undue fatigue, exasperable despair, andignominy of being cast to the industrial pits. Since a gener-al predilection to seek heavy jobs is shown, the mere factthat Respondent shunted him involuntarily to some with-out a grade change being involved does not show startlingor noteworthy singling out. Moreover, Criswell testifiedwithout contradiction that a goal of increasing female em-ployment in the plant had led to Moorman's old lighter jobof sorting being allocated to such persons. On balance, acase surrounded by definite suspicion is shown, but notone that marshals sufficient probative evidence from therecord taken as a whole to believe that retaliatory discrimi-nation in job content was visited on Moorman because heactively aligned with a contending union. This conclusionis further influenced by absence of evidence showing unionanimus on the part of Respondent's agents.The objections heard deal solely with matters occurringduring the several days preceding election. In this periodall parties intensified final campaigning up to and includ-ing the preshift period of November 3. On October 31 andNovember 1, a structured series of employee meetings wereconducted by Respondent, based on groupings of approxi-mately 30 that were addressed by Speligene.6Speligenepropogandized against the Union, and with introductorycomment ran a short film showing a picket line commotionas it had occurred recently at another Oklahoma employer.Several IAM witnesses testified that he prefaced this show-I credit the denial of highly convincing testimony from Standfell, to theeffect that he never assured Moorman any of the jobs for which bid (includ-ing starter test, assembly, and stock handler) were other than heavy in na-ture.Walker, contradicting management officials on the point, credibly testi-fied that Criswell told him attendance was mandatory. In view of the pointin time the meetings occurred it is immaterial whether this is true.ing by stating it would depict what would happen at theplant were unionization to succeed. Speligene denied thisclaim, and I credit his recollection of saying only that hewanted employees to see a film and commenting at its con-clusion that, "strange[ly] these are the same people whowere working side by side as fellow employees a few weeksearlier." He is convincingly corroborated in this regard asto the essence of any remark by believable testimony ofGerald Privette. No other evidence concerning circum-stances of this projection or the content of the film itselfwarrants any basis to hold that it affected results of theelection.During the morning of November 2, Speligene assem-bled all plant employees at the receiving area as ordinarilydone for purposes of monthly safety discussion. This meet-ing, however. was to be devoted to a speech addressing thefollowing day's representation election. Further context isin terms of a poster prominently placed around the plantduring the prior 2 weeks which had the following conclud-ing passage:We are not saying that you are going to lose what youalready have but just want you to know what the lawsays. We have a perfect right to demand concessionsfrom the union and one of the demands could be thatwages and fringes be brought more in line with arealevels which may be lower than what you now have.On this critical objection point, IAM witnesses, particu-larly Walker, Thomas McMahon, and Helen Gilliland, tes-tified that Speligene stated should a union win certifica-tion, negotiations would begin from "zero" or from"scratch." Gilliland illustrated her recollection of this withtestimony to the effect that Speligene displayed a blankpiece of paper and emphasized that matters would "gofrom there." Several supervisory and nonsupervisory em-ployees impressively denied hearing such remarks but,more significantly, Speligene testified in a highly crediblemanner that he had alluded to the Ludwig case 7 by empha-sizing the "horse trading" character of union negotiations,and that all wages and benefits in effect for employeesbecame bargainable subjects at the onset of initial uniondealings. His prepared speech is in evidence, and I am sat-isfied it was departed from only in minor regard and forextemporaneous emphasis. Most importantly, I discredittestimony from suggestible or inattentive listeners whoclaimed Speligene warned of starting negotiations fromscratch at a zero base. My ultimate conclusion is that whathe spoke to the assemblage was well within the permittedbounds of Ludwig. Cf. Fidelity Telephone Company, 236NLRB No. 26 (1978).A final aspect of the objections deals with particularevents the mornings of November 2 and 3, when devoteesof both unions, as well as an employee committee opposedto either, congregated raucously outside the plant entrancein a vigorous handbilling campaign. On these days, Speli-gene and Vice President Ernest Morris themselves hand-billed inside the plant. Inclement rainy weather on Novem-ber 2 caused most antiunion handbillers to operate insidethe door in a manner causing arriving employees to be7 udnig lMofor Corporation., 222 NLRB 635 (1976).58 FRED JONES MANUFACTURING COMPANYfunneled narrowly as handbills were offered. Additionally,antiunion employee Nancy Hazel displayed, or carried, a5-gallon can she had labeled "union trash" in which shepromoted the discarding of opposition literature. On oneoccasion a UAW handbiller moved inside the plant, caus-ing Hazel and her followers to ask his removal by plantsecurity. The incident brought Morris to the scene, whopermitted the UAW handbiller to remain. Testimony ofHazel and numerous other antiunion employees clearlyshows the boisterous, antagonistic nature of handbilling asthe election campaign climaxed. No credible evidence wasadvanced that any agent of Respondent interfered with theright of participating unions to handbill employees or ac-tively encouraged its immediate trashing. In this, I express-ly discredit testimony to the effect that supervision directedrecipients to the trash container or vocalized such a senti-ment.8Accordingly, I recommend that IAM Objections 5, 9,and 10 be overruled and that an appropriate certificationof results issue. Further, I conclude that Respondent hasnot violated Section 8(a)(l) and (3) as alleged, and issue thefollowing recommended:ORDER9The complaint is dismissed in its entirety.[ IAM witnesses are unpersuasive in describing how Speligene and Morriswere to have provoked the discard of freshly received literature. Their deni-als are accepted as fact, a result not inconsistent with Walker's own admis-sion that he never heard Speligene "saylingl anything to the employees asthey were coming through and accepting the leaflets." Contrary testimonyof IAM organizer Marcus Bertone is rejected as coy. fanciful, devoid oftruth in most significant regards, and utterly unworthy of further comment.In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions. and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findirgs, conclusions. and Order. and all objections thereto shall bedeemed waived for all purposes,59